Title: From John Adams to John Jay, 22 September 1787
From: Adams, John
To: Jay, John


          
            Dear Sir
            London Septr. 22. 1787
          
          There was Yesterday in the River, an Impress of Seamen, and Several American Vessells had their Men taken from them. An Application was made to me this Morning by a Master of a ship from New York, and I instantly wrote the inclosed Letter to Lord Carmarthen and went in Person to White Hall to deliver it. His Lordship read the Letter, and the Representation to me from the Captain and after some Conversation on the Subject assured me that he would take Measures to have the Men restored and Precautions against Such Mistakes in future. This opportunity was a favourable one, for Some Communication of Sentiments upon the present Posture of Affairs, and his Lordship was invited to talk upon the subject by Several Questions, which were proposed to him. His Lordships Answers were civil enough, “He hoped there would not be War.” “He should be very Sorry for a War,” &c &c But Nothing was to be learn’d from

him, if he knew any Thing.— one fact indeed his Lordship assured me of, vizt. that War is in truth declared by the Port against Russia, that the Count De Montmorin had sent him an Extract of a Dispatch of Monsieur De Choiseul the French Ambassador at Constantinople containing an Account of it. and that the French Ministry had done him the Justice to believe that the English Ambassador and Ministry, had done nothing to excite this declaration. His Lordships last Dispatches from Constantinople assured him of every Appearance of Peace, so that the Declaration must have been some Sudden Emotion of the Mufti or Jannizaries. &c It is easy to believe that the English did not excite the Turks to declare, for that Step excuses France from any Obligation to aid the Port.
          The present Conjuncture appears the most critical and important in Europe, of any that has ever happened in our Times. Mankind Seems impatient under the Yoke of Servitude that has been imposed upon them, and disposed to compell their Governors to make the Burthen lighter. But the Wars that now threaten, have no Tendency that Way or but a remote one: and what dependance can be placed upon the common People, in any Part of Europe?
          Upon my Return home another American Master of a Vessell from Alexandria in Virginia came with his Complaint that the Press gang had taken all his Men.— I will demand every Man, as fast as I shall be informed of his being pressed: but I am much afraid of Pretences, Excuses &c &c— I expect to hear that one Sailor is Irish, another scots and a third English.— All in my Power however shall be done and you shall be informed of the Result. With great Respect, sir, your / most obedient and most humble sert.
          
            John Adams
          
        